Citation Nr: 0205420	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  94-02 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and B.L.


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1969 to July 
1971.

A March 1990 RO rating decision denied service connection for 
PTSD.  The veteran was notified of the determination and 
submitted a notice of disagreement.  A statement of the case 
was sent to him in April 1991 and a supplemental statement of 
the case was sent to him in July 1991.  He did not submit a 
substantive appeal to complete the appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  Additional evidence 
was received with this claim that the RO considered new and 
material.  This appeal came to the Board of Veterans' Appeals 
(Board) from a July 1993 RO rating decision that denied 
service connection for PTSD after review of the claim based 
on all the evidence of record.  In October 1997, the Board 
remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  An unappealed March 1990 RO rating decision denied 
service connection for PTSD.

2.  Evidence received subsequent to the March 1990 RO rating 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for PTSD.

3.  During service the veteran did not engage in combat with 
the enemy.

4.  There is no credible supporting evidence of an in-service 
stressor upon which to base the diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  The unappealed March 1990 RO rating decision, denying 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2001) and 67 Fed. Reg. 10330-10332 (March 7, 2002).
.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a claimant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for PTSD and for adjudication of that claim based 
on a de novo review of the evidence, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(g).  However, neither do those provisions prohibit VA 
from providing some assistance to a claimant in the 
development of new and material evidence to reopen a 
previously denied claim.  The above-noted amended VA 
regulations provide for some assistance to a claimant in the 
development of evidence to reopen a previously finally denied 
claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  Those regulatory revisions 
apply to claims filed on or after August 29, 2001, and do not 
apply to the veteran's claim submitted in 1993.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for PTSD is warranted 
provided such development would serve a useful purpose.  The 
veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to his claim, that essentially notify the 
veteran of the evidence needed to prevail on the claim.  A 
review of the record shows he was provided with a VA medical 
examination in the processing of his prior claim for service 
connection for PTSD.  Evidence that might be sufficient to 
reopen the claim and/or to substantiate the claim for service 
connection for PTSD on a de novo review of the evidence that 
has not been obtained is not indicated by the record.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claim for service connection for 
PTSD or for a de novo review of the claim for service 
connection for that disorder.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill any VA duty 
to assist him in the development of the application to reopen 
the claim for service connection for PTSD or for a de novo 
review of that claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:
(1) If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.
(3) If a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f) as amended by 67 Fed. Reg. 
10330-10332 (March 7, 2002).  A prior version of section 
3.304(f) had required a "clear" diagnosis of PTSD.  The 
current version and prior version are both satisfied in this 
case with respect to the element of diagnosis.  Neither is 
more advantageous to the veteran in this case, and the 
current version will be referenced.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).

The March 1990 RO rating decision denied service connection 
for PTSD and the veteran submitted a notice of disagreement 
with that determination, but he did not complete the appeal 
of that issue with the submission of a substantive appeal 
after receiving a statement and supplemental statement of the 
case.  Hence, the March 1990 RO rating decision is final.  
The claim may now be reopened with the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).  The question presented 
is whether new and material evidence has been submitted since 
the unappealed March 1990 RO rating decision to permit 
reopening of the claim.  38 C.F.R. 3.156(a) (2001); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  For evidence to be deemed 
new, it must not be cumulative or redundant; to be material, 
it must bear directly and substantially upon the specific 
matter under consideration (here, whether the evidence shows 
the presence of an in-service stressor to support the 
diagnosis of PTSD).  A determination by VA that information 
constitutes "new and material evidence" means that the new 
information is significant enough, either by itself or in 
connection with evidence already of record, that it must be 
considered in order to fairly decide the merits of a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 1993.

The evidence of record at the time of the March 1990 RO 
rating decision, denying service connection for PTSD, 
consisted of statements from the veteran reporting alleged 
stressors in service that caused PTSD, and service personnel 
records.  The evidence then of record also included service 
and VA medical records that did not show the presence of PTSD 
until 1989.  The evidence then of record was not considered 
sufficient to show an in-service stressor to support the 
diagnosis of PTSD.

After the March 1990 RO rating decision, denying service 
connection for PTSD, various evidence has been received.  
That evidence includes statements from the veteran providing 
more information with regard to alleged stressors in service.  
That evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.  Hence, there is new and 
material evidence to reopen the claim for service connection 
for PTSD.  Hodge, 155 F. 3d 1356; 38 C.F.R. § 3.156(a).

As new and material evidence has been received to reopen the 
claim for service connection for PTSD, the application to 
reopen the claim is granted.  The Board will now review the 
claim for service connection for that disorder based on a de 
novo review of all the evidence of record, as did the RO.

The veteran had active service from February 1969 to July 
1971.  The available service medical records do not show the 
presence of PTSD or other psychiatric conditions.  Service 
documents reveal that the veteran served in Thailand from 
April 1970 to April 1971.  His principal duty in service was 
security policeman.  He was awarded the National Defense 
Service Medal and the Vietnam Service Medal.  A report of the 
veteran's performance signed by 2 sergeants in August 1970 is 
of record.  This document notes that the veteran was a member 
of a quick reaction team in May 1970 that was dispatched by 
helicopter to an off base incident.  It was noted that the 
veteran displayed great discipline in the way he took his 
instructions, not letting the hardships of the situation 
deter him from doing his job.  

The post-service medical records do not show the presence of 
PTSD until 1989.  The veteran underwent a VA psychiatric 
examination in December 1989.  He gave a history of seeing a 
psychiatrist shortly before separation from service and that 
his diagnosis was passive/aggressive personality.  He 
reported that a half-brother was killed in a car accident and 
that he found his wife "messing around" with another man, 
and that those incidents occurred while he was in service.  
He gave a history of starting to use marijuana in service 
while in Thailand.  He reported going on recovery missions 
while in Thailand, that is going out to get the crew of an 
airplane after a crash.  He reported that he had to handle 
dead bodies while on recovery missions and that he was 
exposed to rocket and shell fire while on guard duty.  On one 
occasion, he reported that a mortar shell exploded 
accidentally throwing him several feet and that he landed 
face down.  He didn't recalled being unconscious from that 
incident and reported that he had not been hospitalized.  The 
diagnoses were severe and chronic PTSD with depressive 
feature, and substance abuse, marijuana, in remission at time 
of examination.

VA medical reports of the veteran's treatment and evaluations 
in the 1990's show that he has PTSD.  A report of his 
treatment in February 1991 reveals that his PTSD symptoms had 
worsened because of the Persian Gulf War.

In correspondence dated in June 1993, the veteran reported 
that his major responsibilities in Thailand included airplane 
security and securing plane crash sites.  In May 1970, he 
reportedly was ordered to pick up a commando car after a 
motor vehicle accident wherein a white serviceman had been 
hit and killed by a black serviceman.  His job was to clean 
the car; that included removing pieces of the dead man's 
scalp.  In August or September 1970, he was involved in an 
incident where 5 "Red Chinese" in a Mercedes drove through 
3 sentry gates.  In December 1970, he reportedly was in a 
mortar pit when a mortar misfired, exploded, and blew him 10 
to 12 feet away.  In January or February 1971, while in the 
process of a guard change, a soldier started a fight that 
ended up with a shoot out.  He reported that he had PTSD as a 
result of the above and other experiences while in service.

The veteran testified at a hearing in December 1993.  His 
testimony was to the effect that he had PTSD due to stressful 
incidents while in service.  A VA psychologist also testified 
at the hearing to the effect that the veteran had PTSD as the 
result of experiences in service, including serving with an 
elite group of 8 to 12 men in a quick reaction team and of 
experiencing great uncertainty over the prospects of being 
attacked by the enemy while securing the area around a B-52 
crash in Cambodia.  The psychologist testified to the effect 
that the veteran viewed the body parts of U.S. servicemen at 
the B-52 crash site, an incident that was beyond the realm of 
the usual human experience, and that the veteran's washing 
the skull of a soldier off of a commando car in service 
constituted further evidence of the necessary stressor to 
support the diagnosis of PTSD.

In an October 1998 letter, the RO requested more specific 
information from the veteran relating to his reported 
stressors in service.  He was asked to provide the names of 
the serviceman killed while he was in Thailand and the names 
and addresses of any witnesses of his reported stressors.

In correspondence dated in November 1998, the veteran 
notified the RO that he did not have specific names of 
individuals, but provide additional general information.

A report of contact in February 2001 shows that a 
representative of the RO asked the veteran for more 
information about an incident reported in May 1970 noted in a 
performance evaluation in service.  The veteran reported the 
incident was a crash site of a B-52 aircraft inside the 
borders of Cambodia.  He reported that he was not involved in 
the recovery of the bodies, but that he did witness the 
carnage before the clean up.

In letters dated in February 2001, the RO asked the sergeants 
that had signed the veteran's August 1970 performance 
evaluation in service to provide more information with regard 
to the veteran's part of a quick reaction team and 
performance at an incident in May 1970.  In a letter dated in 
February 2001, one of the sergeants reported that he had 
endorsed the veteran's performance evaluation and that it had 
been prepared by another sergeant.  The signatory had no 
specific information about the May 1970 incident.

A report of telephone contact between a VA representative and 
a representative of the U.S. Air Force Unit Histories 
Division in Washington, DC, shows that a contact was made in 
order to obtain the names of any individuals killed due to 
enemy fire in May 1970 when a B-52 was shot down as reported 
by the veteran.  The representative from the U.S. Air Force 
Unit Histories Division reported that there were no B-52's 
lost to enemy fire from late 1969 to 1972.

In a letter dated in May 2001, the sergeant who prepared the 
veteran's performance evaluation in August 1970 notified the 
RO that he had no specific information about the reported 
incident in May 1970 noted in the evaluation report.  The 
signatory reported that he was not a member of a quick 
reaction team, and that it was the permanent supervisors of 
individuals serving on quick reaction teams that were 
responsible for keeping the details of an individual's 
performance.

In correspondence dated in May 2001, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) responded to a 
request from the RO for specific information regarding the 
veteran's alleged stressors in service.  The USASCRUR 
notified the RO that they were unable to document the 
veteran's reported in-service incidents.  Historical extracts 
of the veteran's unit higher headquarters for the period from 
April to September 1970 were submitted.  Those histories 
reveal that several accidents occurred, mostly with motor 
vehicles.  No accident-related deaths are reported.

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a diagnosis of PTSD 
(unequivocal and presumed to include adequacy of PTSD 
symptomatology and sufficiency of claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128, 138, 139 (1997).

In this case, the evidence shows that the veteran has PTSD 
and there is medical evidence of a causal nexus between his 
current symptoms and incidents in service.  The question now 
for the Board to decide is whether or not there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

As noted in the above statutory and regulatory criteria, 
there must be credible supporting evidence that the claimed 
in-service stressor occurred in order to support a claim for 
PTSD based on such a stressor.  If the veteran engaged in 
combat with the enemy or if he was a prisoner-of-war in 
service and the claimed stressor is related to that combat or 
his prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of his service, his lay testimony 
alone may establish the occurrence of the claimed stressors.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Service 
documents show that the veteran was awarded the National 
Defense Service Medal and the Vietnam Service Medal, but 
those medals do not denote combat with the enemy.  Nor does 
the other evidence of record show that the veteran engaged in 
combat with the enemy or was a prisoner-of-war.  

In the absence of a showing that the veteran engaged in 
combat with the enemy in service or was a prisoner-of-war, 
there must be credible supporting evidence to support his 
alleged in-service stressors.  Service documents include a 
performance evaluation dated in August 1970 that reveals the 
veteran served on a quick reaction team that was dispatched 
to an off base incident in May 1970, but the details of that 
incident are unknown.  The signatories of the performance 
evaluation report were contacted by the RO, and they are 
unable to provide any specific information of the incident.  
The veteran reports that the incident involved a B-52 that 
was shot down by the enemy in Cambodia, but a report of 
telephone contact in February 2001 between a RO 
representative and a representative of U.S. Air Force Unit 
Histories Division indicates that there were no B-52's lost 
to the enemy from late 1969 to 1972.

The veteran alleges that fellow servicemen and other 
servicemen were killed during his service in Thailand and 
that he had to recover dead bodies, but he has not been able 
to provide the names of any individuals killed in order for 
the RO to corroborate the reported information.  The RO asked 
the USASCRUR to provide information on the veteran's alleged 
in-service stressors, but they are unable to verify any of 
the reported incidents.

The veteran's statements and testimony regarding the in-
service stressors alone, cannot as a matter of law, establish 
the occurrence of a noncombat stressor.  Nor can the after-
the-fact medical nexus diagnosis of PTSD serve to support the 
actual occurrence of the in-service stressor.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).

After consideration of all the evidence, including the 
veteran's testimony, the Board finds there is no credible 
supporting evidence of an in-service stressor upon which to 
base his PTSD.  The additional evidence obtained regarding 
the stressors tends to disprove the occurrence of the B-52 
crash and the commando car death.  Hence, the Board finds 
that the preponderance of the evidence is against the claim 
for service for PTSD, and the claim is denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The application to reopen the claim for service connection 
for PTSD is granted.

Service connection for PTSD is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

